                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           ORANGEBURG DIVISION



Christopher Courtland Channell,                )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )    Civil Action No.:5:19cv172-MGL
                                               )
Andrew Saul, Commissioner,                     )
Social Security Administration,                )
                                               )
               Defendant.                      )


                                  CONSENT ORDER

        This matter is before the Court on Plaintiff Counsel’s Motion for Attorney’s Fees

under the Equal Access to Justice Act. (Dkt. Doc. No. 23.) On December 17, 2019, the

Court reversed the Commissioner’s decision that had denied Plaintiff’s claim for

Supplemental Security Income and remanded the case for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).        (Dkt. Doc. No 21.)

Plaintiff then filed and documented a request for fees pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412 (“EAJA”). However, Plaintiff’s EAJA request listed two

different amounts and, therefore, it was unclear which amount Plaintiff was requesting.

The Commissioner filed a response indicating his consent to Plaintiff’s request, but

without clarifying the amount to which he consented. (Dkt. Doc. No. 24.) At the Court’s

request, the parties have conferred and agreed that Plaintiff should be awarded Three

Thousand Four Hundred Twenty-Two dollars and 25/100 cents ($3,422.25) under the

EAJA.
        Accordingly, the Court grants the motion and directs the Commissioner to pay

Plaintiff $3,422.25. Such payment shall constitute a complete release and bar from any

and all further claims that Plaintiff may have under EAJA to fees, costs, and expenses

incurred in connection with disputing the Commissioner’s decision.          This award is

without prejudice to the rights of Plaintiff’s counsel to seek attorney’s fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of

EAJA.

        Under Astrue v. Ratliff, 130 S. Ct. 2521, 2528-29 (2010), EAJA fees awarded by

this Court belong to the Plaintiff and are subject to offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B)(2006). Therefore, the Court orders EAJA fees to be

paid to the Plaintiff.

        SO ORDERED, this ____         March
                          18 day of _______________, 2020.



                                             _______________________________
                                              s/ Mary Geiger Lewis
                                             The Honorable Mary Geiger Lewis
                                             United States District Judge
                                             District of South Carolina




                                             2
